Title: To James Madison from Samuel Stanhope Smith, 14 April 1809
From: Smith, Samuel Stanhope
To: Madison, James


Dear Sir,Princeton Apl. 14th. 1809.
After congratulating you on your elevation to the first station in the gift of your country, to which I am persuaded that real merit, the best title to the public favour, has deservedly raised you, permit me to state to you a case in which I have some interest, on which I hope you will find leisure, amidst your many other avocations, to give me your opinion, or decision, in a few words. On the first organization of the government of New Orleans under the United States, my son John W. Smith was appointed clerk of the supreme court by the unanimous voice of the Judges. As I am informed, he discharged his duties faithfully, & very much to the approbation of the court. After two years Govr. Claibourne wishing to bestow that office upon one of his relations, a Major Claibourne, appointed him by his own authority, & required Mr Smith to deliver to him the papers &c. belonging to the office. My son, believing that the appointment rested solely with the court, refused, & appealed to the judgment of the court. The Judges after a solemn hearing of the case argued before them, disallowed the Governour’s appointment, & continued the office in the hands that had held it from the beginning. A new Judge, or perhaps two new Judges, were introduced upon the bench, & the Govr. renewed his attempt, but still with the same result. Lately another Judge has come upon the bench who, either better acquainted with the law, or for some other reason, agreeing with one of the others in the opinion of the Governour’s power in the case to supersede the appointment of the court, Mr Smith has been dismissed, & the Governour’s candidate instated. He retires from office, however, with very flattering testimonials from the Judges of the manner in which he has discharged it.
My request is simply to know whether, by the constitution of the government of that territory, the Governour really possesses the power which he has exercised; or, whether the court was in error in originally making the appointment, & confirming it by two posterior decisions. On your information, or your sentence, I can rely with perfect confidence & if Govr. Claibourne legally possesses the power, my son will bear his disappointment with less reluctance, as he has already shewn his respect to the authorities placed above him by the cheerfulness with which he has resigned whatever belonged to the keeping of his office.
I wish not to intrude upon your time, & to increase your labor by any detail in your answer. A simple declaration of what is the constitutional right upon this subject, as the Govr. receives his place wholly from the President of the U. States, will be satisfactory to Dr Sir, Yr. Mo. obdt. & hble. servt. with the highest respect & esteem
Sam S Smith
